                          Case 2:19-cv-10918-RGK-RAO Document 1 Filed 12/27/19 Page 1 of 5 Page ID #:1



                          1   STEPHEN M. HARBER, STATE BAR #119830
                              MATTHEW W. DIETZ, STATE BAR #274665
                          2   McCUNE & HARBER, LLP
                              515 South Figueroa Street, Suite 1100
                          3   Los Angeles, California 90071
                              Telephone: (213) 689-2500
                          4   Facsimile: (213) 689-2501
                              sharber@mccuneharber.com and mdietz@mccuneharber.com
                          5

                          6   Attorneys for Defendant, THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
                              (ERRONEOUSLY SUED AND SERVED HEREIN AS UCLA HEALTH)
                          7

                          8                                         UNITED STATES DISTRICT COURT
                          9                   CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                         10

                         11    ALAN JANOWITZ,                                                          Case No: 2:19-cv-10918
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501
    (213) 689-2500




                         12               Plaintiff,                                                   (Complaint filed on November 21, 2019)
                         13         vs.                                                                DEFENDANT'S NOTICE OF
                                                                                                       REMOVAL BASED ON FEDERAL
                         14    UCLA HEALTH, and DOES 1 - 10                                            QUESTION AND SUPPLEMENTAL
                               inclusive,                                                              JURISDICTION; DECLARATION OF
                         15                                                                            MATTHEW W. DIETZ
                                          Defendants
                         16                                                                            Trial Date: Not Set
                         17

                         18             TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                         19             PLEASE TAKE NOTICE that Defendant THE REGENTS OF THE
                         20   UNIVERSITY OF CALIFORNIA (“The Regents”) (erroneously sued as UCLA
                         21   HEALTH) hereby removes the above-captioned action from the Superior Court of the
                         22   State of California, in and for the County of Los Angeles, to the United States District
                         23   Court for the Central District of California for the reasons described below:
                         24             1. On or about November 21, 2019, Plaintiff Alan Janowitz filed a civil action in
                         25   the Superior Court of the State of California for the County of Los Angeles, entitled
                         26   Janowitz v. UCLA HEALTH, Case No. 19SMCV02040 (the “State Action”).
                         27   (Declaration of Matthew W. Dietz (“Dietz Decl.”) at ¶ 2.) The Complaint was served on
                         28   The Regents on November 27, 2019. (Id.)
                                                                                                 -1-

                              J:\WPDOCs\Janowitz, Alan v. The Regents\Pld\Removal\Notice of Removal.docx   24100090             Defendant's Notice Of Removal
                          Case 2:19-cv-10918-RGK-RAO Document 1 Filed 12/27/19 Page 2 of 5 Page ID #:2



                          1             2. The Complaint in the State Action purports to allege a claim under 42 U.S.C. §
                          2   12181, et seq. (Dietz Decl. at ¶ 3, Ex. A). The Complaint also purports to allege state
                          3   law causes of action for violation of the Unruh Civil Rights Act (California Civil Code §
                          4   51, et seq.); and a violation of California Civil Code §54, et seq. (Id). The gravamen of
                          5   all of Plaintiff’s claims is that The Regents failed to provide Plaintiff, a disabled person,
                          6   access to public goods and accommodations by refusing to allow him to bring his
                          7   alleged service animal into the cardiac unit of a hospital operated by The Regents. (Id.,
                          8   Exhibit A at ¶¶ 5-22). As such, the state law causes of action are so related to the federal
                          9   claims that they form part of the same case or controversy. 28 U.S.C. § 1367.
                         10             3. The entire action is therefore removable pursuant to 28 U.S.C. Sections 1331,
                         11   1367, 1441, and 1446.
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                                                                                     JURISDICTION
    (213) 689-2500




                         12

                         13             4. This action is a civil action for which this Court has original jurisdiction under
                         14   28 U.S.C. Section 1331 (federal question jurisdiction), and supplemental jurisdiction
                         15   under 28 U.S.C. Section 1367. The Regents may remove it under 24 U.S.C. Section
                         16   1441(a).
                         17             5. This Notice of Removal is timely filed under 28 U.S.C. Section 1446 (b)(3) in
                         18   that it is filed within thirty (30) days after The Regents was served with Plaintiff’s
                         19   Complaint.
                         20             6. The Regent’s Notice to Adverse Parties of Notice of Removal is being
                         21   contemporaneously filed in the State Action. (Dietz Decl. at ¶ 5.)
                         22             7. Pursuant to the provisions of 28 U.S.C. section 1446, true and correct copies of
                         23   the pleadings previously filed in the State Action that are in the possession of The
                         24   Regents are attached to the concurrently filed Declaration of Matthew W. Dietz,
                         25   collectively as Exhibit B. (Dietz Decl. at ¶ 6.)
                         26                                                INTRADISTRICT ASSIGNMENT
                         27             8. The State Action was filed in the County of Los Angeles, California, which
                         28   serves as the basis for assignment to the United States District Court, Central District of
                                                                                                 -2-

                              J:\WPDOCs\Janowitz, Alan v. The Regents\Pld\Removal\Notice of Removal.docx   24100090   Defendant's Notice Of Removal
                          Case 2:19-cv-10918-RGK-RAO Document 1 Filed 12/27/19 Page 3 of 5 Page ID #:3



                          1   California, Western Division. (Dietz Decl. at ¶ 7.)
                          2                               NOTICE TO PLAINTIFF AND STATE COURT
                          3             9. Immediately following the filing of this Notice of Removal, written notice will
                          4   be served on Plaintiff, and filed with the Clerk of the Superior Court for the County of
                          5   Los Angeles in accordance with 28 U.S.C. Section 1446(d). (Dietz Decl. at ¶ 8.)
                          6             WHEREFORE, The Regents respectfully requests that the above-entitled action,
                          7   currently pending in the Superior Court of the State of California, in and for the County
                          8   of Los Angeles, be removed to the United States District Court for the Central District of
                          9   California.
                         10

                         11   DATED:              December 27, 2019
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                                                                                                              McCUNE & HARBER, LLP
  Fax (213) 689-2501
    (213) 689-2500




                         12
                                                                                                                      /s/ Matthew W. Dietz
                         13                                                                         By:
                                                                                                              STEPHEN M. HARBER, ESQ
                         14                                                                                   MATTHEW W. DIETZ, ESQ
                                                                                                              Attorneys for Defendant, The
                         15                                                                                   Regents of the University of
                                                                                                              California (erroneously sued and
                         16                                                                                   served herein as UCLA HEALTH)
                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                                 -3-

                              J:\WPDOCs\Janowitz, Alan v. The Regents\Pld\Removal\Notice of Removal.docx   24100090                 Defendant's Notice Of Removal
                          Case 2:19-cv-10918-RGK-RAO Document 1 Filed 12/27/19 Page 4 of 5 Page ID #:4



                          1                                  DECLARATION OF MATTHEW W. DIETZ
                          2          1.           I am an attorney, licensed to practice in the State of California, and
                          3   admitted to practice before the United States District Court for the Central District of
                          4   California. I am of counsel at McCune & Harber, LLP, attorneys for Defendant The
                          5   Regents of the University of California (“The Regents”) (erroneously sued as “UCLA
                          6   HEALTH”) in this action. The following is based on my personal knowledge. If called
                          7   as a witness, I could and would testify competently to the facts herein.
                          8
                                        2.        On or about November 21, 2019, Plaintiff Alan Janowitz filed a civil action
                          9
                              in the Superior Court of the State of California for the County of Los Angeles, entitled
                         10
                              Janowitz v. UCLA HEALTH, Case No. 19SMCV02040 (the “State Action”). The
                         11
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              Complaint was served on The Regents on November 27, 2019.
  Fax (213) 689-2501
    (213) 689-2500




                         12
                                        3.        A true and correct copy of the Complaint in the State Action is attached
                         13
                              hereto as Exhibit A.
                         14
                                        4.        The Complaint in the State Action purports to allege a claim under 42
                         15
                              U.S.C. § 12181, et seq. (Exhibit A). The Complaint also purports to allege state law
                         16

                         17   causes of action for violation of the Unruh Civil Rights Act (California Civil Code § 51,

                         18   et seq.); and a violation of California Civil Code §54, et seq. (Id). The gravamen of all

                         19   of Plaintiff’s claims is that The Regents failed to provide Plaintiff, a disabled person,
                         20   access to public goods and accommodations by refusing to allow him to bring his
                         21   alleged service animal into the cardiac unit of a hospital operated by The Regents. (Ex.
                         22   A at ¶¶ 5-22). As such, the state law causes of action are so related to the federal claims
                         23   that they form part of the same case or controversy. Compare 28 U.S.C. § 1367.
                         24             5.        The Regent’s Notice to Adverse Parties of Notice of Removal is being
                         25   contemporaneously filed in the State Action.
                         26
                                        6.        Pursuant to the provisions of 28 U.S.C. section 1446, true and correct
                         27
                              copies of the pleadings previously filed in the State Action that are in the possession of
                         28
                                                                                                 -4-

                              J:\WPDOCs\Janowitz, Alan v. The Regents\Pld\Removal\Notice of Removal.docx   24100090   Defendant's Notice Of Removal
                          Case 2:19-cv-10918-RGK-RAO Document 1 Filed 12/27/19 Page 5 of 5 Page ID #:5



                          1   The Regents are attached hereto as Exhibit B.
                          2             7.        The State Action was filed in the County of Los Angeles, California, which
                          3   serves as the basis for assignment to the United States District Court, Central District of
                          4   California, Western Division.
                          5             8.        Immediately following the filing of this Notice of Removal, written notice
                          6   will be served on Plaintiff, and filed with the Clerk of the Superior Court for the County
                          7   of Los Angeles in accordance with 28 U.S.C. Section 1446(d).
                          8          I declare under penalty of perjury under the laws of the United States that the
                          9   foregoing is true and correct, and that this declaration was executed on November 30,
                         10   2017, in Los Angeles, California.
                         11
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501
    (213) 689-2500




                         12
                              DATED:              December 27, 2019                                           /s/ Matthew W. Dietz
                         13                                                                                     Matthew W. Dietz
                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                                 -5-

                              J:\WPDOCs\Janowitz, Alan v. The Regents\Pld\Removal\Notice of Removal.docx   24100090             Defendant's Notice Of Removal
